United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1340
                                   ___________

Dennis Larson Loop,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Hennepin County; Hennepin County       *
Sheriff’s Department; City of          * [UNPUBLISHED]
Minneapolis; Jeff Burchett; Dan        *
Antisdel; Rick Palaia; Craig Martin;   *
Todd Turpitt; Ken Vinuk,               *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: May 22, 2007
                                Filed: May 30, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Dennis Larson Loop appeals the district court’s1 dismissal of this 42 U.S.C.
§ 1983 action. Following careful de novo review, see Levy v. Ohl, 477 F.3d 988, 991
(8th Cir. 2007), we affirm the dismissal for the reasons stated by the district court.
See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.